Vrit of Niandamus l)ismissed, Opinion issued December 13, 2012




                                               In The
                                Qniirt nf \ppra1s
                         Fifth Ditrfrt uf   xa at Ja1ta
                                       No. 05-12-01373-CV


                             IN RE JUST1N LEE ASKEW, Relator


                  Original Proceeding from the 204th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. F05-51334-Q


                              MEMORANDUM OPINION
                         Before Justices Moseley. FitzGerald, and Myers
                                  Opinion by Justice FitzGerald

       Relator contends the trial court lailed to rule on his motions for judgment nunc pro tunc. The

facts and issues are well known to the parties. so we need not recount them herein. The relief

requested by relator has been granted. Therefore, the issues presented in this petition are moot. See

Doit Chein. ‘o. v. Garcia. 909 S.W.2d 503. 505 (Tex. 1995) (orig. proceeding). In re Gill. No. 06-

04-00090-C V. 2004 WL 1884498 at * 1 (Tex. App.—Texarkana Aug. 24, 2004, orig. proceeding).

Accordingly, we DISMISS relator’s petition for a writ of mandamus.

                                                                         -



                                                               if..




                                                     KFRYP PUZGFRr\ID
                                                     JUSTICE

121373F.P05